Citation Nr: 0904868	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-31 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from March 19, 2005 to 
March 29, 2005.

(The claims for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 based on VA medical 
treatment rendered in March 2005 are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training from February 19, 1962 to September 11, 1962; he 
also served on active duty from September 30, 1962 to October 
23, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Medical 
Administration Service (MAS) (also known as the Business 
Office) of the Memphis, Tennessee Department of Veterans 
Affairs Medical Center (VAMC) which denied the appellant's 
medical treatment reimbursement claim for the period from 
March 19, 2005 to March 29, 2005.

In his August 2005 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
was subsequently scheduled for a Travel Board on March 29, 
2007, at the Regional Office (RO) in Nashville, Tennessee; 
however, the appellant failed to report for that hearing.  In 
addition, the appellant has not presented any good cause for 
his failure to appear, nor has he asked that the hearing be 
rescheduled.  Therefore, the request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the MAS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary in 
the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the MAS/VAMC for action as described below.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  After 
careful review of the MAS file and the regular claims file, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to notify the 
appellant of the information necessary to substantiate his 
claim as well as the applicable laws.

The appellant asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment at a private between March 18, 2005 and March 29, 
2005.  The appellant was not adjudicated service-connected 
for the any cardiac disability during that time period; in a 
separate decision issued simultaneously with this remand, the 
Board has granted the appellant's claim of entitlement to 
disability benefits for additional cardiac disability under 
the provisions of 38 U.S.C.A. § 1151 based on VA medical 
treatment rendered in March 2005.  See Argo v. Derwinski, 2 
Vet. App. 509 (1992).  The Board notes that the appellant's 
claim was adjudicated by the MAS under 38 U.S.C.A. § 1725.  
See also 38 C.F.R. § 17.120 (VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
for service-connected disabilities or for a non-service-
connected disability when these services are rendered in a 
medical emergency and VA or other federal facilities were not 
feasibly available).

Review of the evidence of record reveals that the MAS never 
sent any correspondence to the appellant in which he was 
informed of the evidence and information necessary to 
substantiate his claim for reimbursement of unauthorized 
private medical treatment; the July 2005 MAS letter did not 
contain this information.  Moreover, neither the July 2005 
Statement of the Case (SOC), nor any other correspondence 
sent to the appellant, provided notice of all of the 
applicable laws and regulations pertinent to his claim.  See 
38 C.F.R. §§ 19.29(b), 19.31 (the statement of the case is 
required to contain "[a] summary of the applicable laws and 
regulations . . . and a discussion of how such laws and 
regulations affect the determination").  In addition, 
38 U.S.C.A. §§ 1725, 1728 were revised effective October 10, 
2008, and the appellant should be supplied with the revised 
criteria.

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, VA has not provided him 
with any notice, including citation to the applicable laws 
and regulations, regarding what is needed to substantiate his 
claim.  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development. 

Furthermore, the Board finds that the evidence which is 
currently of record is not adequate to allow resolution of 
the appeal.  The appellant contends that he suffered from a 
cardiac condition which necessitated emergency care followed 
by surgery and that he was not stable for transfer to a VA 
facility.

Review of the evidence of record indicates that there had 
been a payment by the VA of the emergency portion of the 
appellant's bill from March 18, 2005.  The July 2005 
Statement of the Case (SOC) indicates that the appellant's 
claim was denied on the basis that his condition had 
stabilized enough for him to be transferred to a VA facility 
on March 19, 2005. 

The Board also notes that it appears that the VA does not 
have all the records from the entire period of private 
hospitalization from March 18, though March 29, 2005.  
Obtaining all records from during the entire March 2005 
private hospitalization is required to allow review of when 
the appellant had become stable enough for transfer during 
the course of that hospitalization.  

In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The MAS/VAMC should obtain all of the relevant 
private and/or VA treatment and business office records not 
already of record and associate the records with the MAS 
file.

As previously noted, the MAS denied the appellant's claim on 
the basis that his medical condition had stabilized enough 
for transfer on March 19, 2006.  The MAS, however, did not 
address whether VA facilities were feasibly available for 
care such that transfer to a VAMC could have been safely 
accomplished.  It is not clear from the record exactly when 
the appellant's condition stabilized to the extent that he 
could be transferred to a VA facility, or whether a bed was 
available at the nearest VA facility to receive him (the 
nearest facility was never identified).  There was no 
discussion of the urgency of the appellant's medical 
condition, the relative distance of the travel involved or 
the nature of the treatment required.  A physician should 
take these factors into consideration prior to making a 
determination as to whether VA facilities were feasible.  The 
Board therefore finds that further development is necessary.  
On remand, the questions of when the appellant was stabilized 
and whether or not a VA facility with sufficient bed space 
and appropriate treating capability was feasibly available to 
the appellant must be answered.  

Finally, the Board notes that the medical evidence of record 
is currently divided between the MAS file and the claims 
file.  In addition, it is unknown whether the MAS personnel 
reviewed the evidence in the regular claims file.  The Board 
concludes that copies all of the pertinent evidence of record 
in the regular file must be added to MAS file and reviewed in 
connection with the determination regarding expense 
reimbursement.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC must send the appellant a 
VCAA notice and assistance requirements 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
letter must:  
(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 1725, and 1728 
(to include the changes made to those 
provisions effective October 10, 2008; 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The MAS/VAMC should, after securing 
the necessary release(s), obtain those 
Baptist Memorial Hospital, North 
Mississippi Medical Center and VA medical 
treatment records from January to March 
of 2005 that have not been previously 
secured in the MAS file.  All such 
records obtained must be associated with 
the MAS file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the MAS file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

3.  Copies of all of the pertinent 
evidence of record in the regular claims 
file must be added to MAS file.

4.  The MAS/VAMC should determine whether 
or not VA or federal facilities were 
feasibly available, discussing all 
applicable factors.  The discussion 
should address whether a VA facility was 
open for arriving cardiac patients and 
the distance to the VA facility from the 
non-VA facility.  The MAS/VAMC should 
take necessary efforts to document 
whether or not a VA facility suitable for 
treating the appellant's cardiac 
condition was feasibly available.  In so 
doing, the MAS/VAMC must obtain any VA 
records (administrative records, social 
work records, contact reports, etc.) 
pertaining to any attempt to transfer the 
appellant to the any VAMC in March of 
2005.  In addition, any records 
reflecting the availability of 
cardiac/open heart surgery beds at any 
nearby VAMC from March 19, 2005 to March 
29, 2005 should also be obtained and 
associated with the MAS file.  

5.  After the above development has been 
accomplished, the appellant's MAS file 
should be reviewed by an appropriate VA 
physician.  The physician should provide 
an opinion as to the date that the 
appellant's condition stabilized to the 
extent that he could have been safely 
transferred to a VA facility.  

6.  Thereafter, the AMC/MAS should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to all pertinent versions of the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728 (and their implementing 
regulations.)  

In particular, the AMC/MAS should 
determine whether the appellant was, 
during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the appellant had a health plan 
contract which covered any part of the 
medical treatment, whether any of the 
claimed treatment constituted emergency 
treatment under the applicable statutory 
and regulatory provisions and when a VA 
facility was feasibly available to treat 
the appellant.  To the extent that any 
expenses are not reimbursed, the exact 
dollar amount of such expenses should be 
specified.  

7.  If the decision remains adverse to 
the appellant, he should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

